Citation Nr: 1042731	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-33 969	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition, to include osteoarthritis.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for a left ankle condition.

4.  Entitlement to service connection for lumbar stenosis and 
thoracic myelopathy, status-post laminectomy and discectomy.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to January 
1960, May 1981 to August 1981, May 1986 to August 1986, May 1989 
to August 1989, and from November 1990 to July 1991.  He also had 
Reserve service.     

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the RO that 
denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from January 
1957 to January 1960, May 1981 to August 1981, May 1986 to August 
1986, May 1989 to August 1989, and from November 1990 to July 
1991.       

2.  On October 7, 2010, the Board was notified by the RO that the 
Veteran had died in August 2010.   


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of these claims at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

This appeal on the merits has become moot by virtue of the death 
of the Veteran and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2010).  In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 
(2010).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such a request must be filed not later than one year after the 
date of the Veteran's death.  See Veterans' Benefits Improvement 
Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 
(2008) (creating new 38 U.S.C. § 5121A, substitution in case of 
death of a claimant who dies on or after October 10, 2008).  


ORDER

The appeal is dismissed.

		
STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


